Citation Nr: 1019423	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
right wrist laceration.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left hand 
injury.

3.  Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1963 
to September 1971 and in the Army from March 1978 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In February 2010, the Veteran presented testimony at hearing 
before the undersigned member of the Board of Veterans' 
Appeals.  A transcript of this hearing has been associated 
with the claims folder.

The issues of entitlement to service connection for residuals 
of a right wrist laceration and entitlement to a disability 
rating in excess of 20 percent for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.









FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement as to 
the February 1991 rating decision, of which he was notified 
in March 1991, which denied entitlement to service connection 
for residuals of a right wrist laceration and a left hand 
injury.

2.  The evidence received subsequent to the February 1991 
rating decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility 
of substantiating the claim of service connection for 
residuals of a right wrist laceration.

3.  Evidence submitted since the February 1991 rating 
decision is either cumulative or redundant of other evidence 
of record and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left hand injury.  


CONCLUSIONS OF LAW

1.  The February 1991 rating decision denying entitlement to 
service connection for residuals of right wrist laceration 
and a left hand disorder is final. 38 U.S.C.A. § 7105 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received subsequent to the February 1991 
rating decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility 
of substantiating the claim of service connection for 
residuals of a right wrist laceration.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  As new and material evidence has not been received since 
the February 1991 rating decision, the claim of entitlement 
to service connection for a left hand disorder is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify the Veteran as to how to substantiate his 
claim, and if appropriate, assist him in the development of 
his application to reopen a claim of entitlement to service 
connection for a bilateral foot disorder and a headache 
disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In letters dated in June 2005 and May 2008, the RO provided 
notice to the Veteran regarding the information and evidence 
necessary to substantiate his claims.  The RO also specified 
the information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claims of whether new and material evidence 
has been presented to reopen the claims for service 
connection for residuals of a right wrist laceration and a 
left hand injury, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a Veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  This notice was provided 
to the Veteran in the June 2005 letter.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the May 2008 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  With regards to the Veteran's 
petition to reopen his claims of service connection for 
residuals of a right wrist laceration and a left hand injury, 
because the application to reopen the claims is presently 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct an additional medical examination.  
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542 (1996) (holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).









New and Material Evidence

The Veteran seeks to reopen his claims of service connection 
for residuals of a right wrist laceration and a left hand 
injury, denied by means of a rating decision dated in 
February 1991.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
right wrist laceration; however, new and material evidence 
has not been presented to reopen the claim of entitlement to 
service connection for a left hand injury.

In February 1991, the RO denied entitlement to service 
connection for residuals of a right wrist laceration on the 
basis that there was no evidence of record of post-service 
residuals attributable to the in-service laceration of the 
right wrist.  With regards to the Veteran's claim of 
entitlement to service connection for a left hand injury, the 
RO denied entitlement to service connection on the basis that 
there was no evidence of an injury to the left hand in the 
service treatment records.  The Veteran did not file a notice 
of appeal or a notice of disagreement as to the February 1991 
rating decision and that decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103. 

In general, a final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108, VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 
(1994).

When an RO determines that new and material evidence has not 
been presented sufficient to reopen a claim, such 
determination is not binding on the Board; regardless of any 
prior RO decision, the Board must decide whether evidence has 
been received that is both new and material before reopening 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence on file at the time of the February 1991 rating 
decision consisted of service treatment records as well as 
post-service VA and private treatment records.  The service 
treatment records are absent any indication of complaints of 
or treatment for a left hand injury.  With regards to the 
right wrist, service treatment records document that he 
sustained a laceration to his right wrist in September 1987 
when his hand slipped and went through a window and that he 
fractured his right hand when he hit a wall in March 1989.  
Subsequent service treatment records did not document any 
residuals attributable to the laceration.  Post-service 
medical records associated with the claims folder, at the 
time of the February 1991 rating action, were silent as to 
any right wrist or left hand disorder.

Additional evidence received since February 1991 consists of 
VA treatment records and the Veteran's testimony.  The 
additional records associated with the claims folder do not 
contain notations of complaints of a left hand disorder that 
is attributable in anyway to service. 

In February 2010, the Veteran testified that he cut his right 
wrist when his hand slipped while opening a window and he 
alleged that he currently experiences pain and weakness in 
the right wrist that is attributable to the in-service 
laceration.  With regards to his left hand injury, the 
Veteran testified that while he was in the Navy he was issued 
leather shoes with a steel plate covering the bow hook.  At 
one point, he slipped and the plate as well as his body 
weight came down in his middle left finger.  The Veteran 
alleged that he currently experiences "unbearable" pain in 
his left hand in cold weather. 

As noted, the Veteran's claim for service connection for 
residuals of a right wrist laceration was previously denied 
because the evidence of record did not show that he was 
experiencing any residuals attributable to the in-service 
laceration.  The law, however, provides that evidence 
proffered by the Veteran to reopen his claim is presumed 
credible for the limited purpose of ascertaining its 
materiality.  That is, without regard to any other 
information of record, the law does not permit any 
credibility assessment to be made of the newly-submitted 
information.  

The Veteran is competent to report that he has right wrist 
pain and weakness - subjective symptoms that were not present 
at the time of the prior rating decision.  38 C.F.R. § 3.159; 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Accordingly, in light of the objective evidence that the 
Veteran sustained a laceration to the right wrist during 
service, his account that he currently experiences pain in 
the right wrist that is attributable to the in-service 
laceration raises a reasonable possibility of substantiating 
the claim, which, by itself or when considered with previous 
evidence of record, and relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus 
v. Principi, 3 Vet. App. 510, 512 (1992).

With regards to the claim for service connection for a left 
hand injury, the claim was previously denied because there 
was no evidence that a left hand disorder was incurred in or 
aggravated by service.  The additional evidence is new, in 
that it was previously not of record; however, it is not 
material for the purposes of reopening the claim.  The 
additional evidence received since the February 1991 rating 
decision does not relate to the unestablished fact necessary 
to substantiate the claim by showing demonstrating an injury 
in service, nor does it raise a reasonable possibility of 
substantiating any of the claim.   Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the Veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

In conclusion, the claim of entitlement to service connection 
for residuals of a right wrist laceration will be reopened 
and remanded for further development.  However, as new and 
material evidence has not been received with regard to the 
left hand injury, the Veteran's prior claim for entitlement 
to service connection is not reopened.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for residuals of a right wrist 
laceration has been submitted, the appeal is granted to this 
extent.

New and material evidence has not been submitted, and the 
petition to reopen the Veteran's claim for entitlement to 
service connection for a left hand injury is denied.

REMAND

The Veteran seeks entitlement to service connection for 
residuals of a right wrist laceration and entitlement to a 
disability rating in excess of 20 percent for a lumbar spine 
disability.  The Board has determined that the Veteran must 
be afforded VA medical examinations prior to appellate 
review.  

As noted above, the February 1991 rating decision denied 
service connection for a residuals of a right wrist 
laceration because there was no objective evidence of record 
of any residuals attributable to the in-service laceration.  
Since that time, the Veteran has submitted new and material 
evidence in support of his claim and the Board has reopened 
his claim for further consideration.  In light of the in-
service documentation of a laceration of the right wrist in 
September 1987 and the new and material medical evidence 
indicating that the Veteran is currently experience pain and 
weakness in the right wrist, the Board finds that the record 
suggests the possibility that the Veteran's current right 
wrist disorder is related to his active duty service.  The 
Board finds that a VA examination is necessary to determine 
the whether and if so to what extent the Veteran's current 
complaints of right wrist pain and weakness may be related to 
the in-service laceration. See generally McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

With regards to the claim of entitlement to a disability 
rating in excess of 20 percent for a lumbar spine disability, 
the Board notes that the Veteran underwent a VA examination 
of the lumbar spine in June 2008, wherein forward flexion was 
assessed to 75 degrees and extension was assessed to 25 
degrees.  At that time, the claims file was not available for 
review.  During his February 2010 hearing, the Veteran 
indicated that his lumbar spine disability has worsened since 
his last VA examination.  In this respect, the Veteran 
alleged that forward flexion was essentially limited to 45 
degrees and extension was limited to 15 degrees.  
Additionally, the Veteran's representative has requested that 
the Veteran be re-examined by an orthopedist and that the 
claims file be reviewed.  

Accordingly, the Board finds that the Veteran should be 
afforded a new VA examination of the lumbar spine in order to 
verify the current severity of his disability and facilitate 
analysis under the rating criteria applicable in this matter.  
See 38 C.F.R. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his residuals 
of a right wrist laceration and lumbar 
spine disability that is not evidenced by 
the current record.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination to 
determine if he currently has any 
disability of the right wrist.  The 
examiner should be asked to opine as to 
whether or not any current disability is 
etiologically related to the Veteran's 
active duty service period, to include 
the 1987 laceration.  The opinion must be 
based on a review of the entire claims 
file and contain a rationale.  If the 
opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the 
examination:

a.  The claims file and all relevant 
medical records must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated 
diagnostic tests and studies, 
including x-rays, must be 
accomplished.

b.  The examiner must identify all 
of the disabilities associated with 
the right wrist.

c.  The examiner must comment as to 
whether the Veteran's in-service 
1987 laceration is related to his 
current complaints of pain and 
weakness.

A complete rationale for all 
opinions must be provided. The 
report prepared must be typed.

3.  The RO/AMC shall schedule the Veteran 
for a VA examination by a physician with 
appropriate expertise.  The purpose of 
the examination is to determine the 
current severity of the Veteran's low 
back disability.

The following considerations will govern 
the examination:

(a) The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If the new examination is 
accomplished by a physician 
assistant or nurse practitioner, the 
claims file will be reviewed and 
signed by a medical doctor.

(c) If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further medical 
examinations.  All indicated tests 
and studies must be performed, and 
any indicated consultations must be 
scheduled.

(d) The examiner must further report 
the complete range of motion for the 
thoracolumbar spine.  In providing 
this objective information, he 
should indicate whether there is 
likely to be any additional decrease 
in range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including 
during flare-ups; weakened movement; 
excess fatigability; incoordination; 
and repetitive use.  All limitation 
of function must be identified.  If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted 
in the report.

(e) The examiner should describe all 
present neurological manifestations 
of the Veteran's low back disorder, 
including but not limited to whether 
there are confirmed signs of 
sciatica involving the lower 
extremities.  The physician should 
further clarify whether a diagnosis 
of intervertebral disc syndrome 
(IVDS) applies, and if so indicate 
the frequency and severity of any 
IVDS exacerbations and/or 
incapacitating episodes.

(f) In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in 
the purpose of the examination, as 
noted above.

4.  Following such development, the RO 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claims, the RO shall 
issue the Veteran and his representative 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


